STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 23, 2015
               Plaintiff-Appellee,

v                                                                   No. 321672
                                                                    Macomb Circuit Court
MANDEZ PERREZ-EUGENE IGUS,                                          LC No. 2013-002880-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and DONOFRIO and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of armed robbery, MCL 750.529,
assault with intent to rob while armed, MCL 750.89, and possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant to
5 to 25 years’ imprisonment for the armed robbery and assault with intent to rob while armed
convictions, and two years’ imprisonment for the felony-firearm conviction. We affirm.

        This case arises from a home invasion and robbery that occurred on April 13, 2013, in
Fraser, Michigan. One of the victims, Farid Abbassi, managed to escape during the robbery and
later named defendant as a possible suspect. Defendant was a prior acquaintance of Farid’s, who
had called Farid and his father, Numan Abbassi, five times just prior to the robbery after several
months without contact. At trial, defendant claimed that he spent the day of April 13, 2013,
preparing for a business trip and attending a BBQ at his home. Defendant remembered calling
Farid and Numan on the day of the robbery, and denied going months without speaking to Farid.

       Defendant’s fingerprint was discovered near the scene of the crime, on a piece of duct
tape covering the peephole of the apartment across the hall from the robbery. Defendant denied
having been in Fraser on the day of the robbery, and suggested that a roll of duct tape bearing his
fingerprint must have been stolen from his home. He later admitted that he did not remember
ever having duct tape and he had not noticed anything else missing from his home.

        On appeal, defendant first argues that the evidence was insufficient to prove his identity
as the perpetrator of these crimes. We disagree.

       A challenge to the sufficiency of evidence is reviewed de novo, People v Harverson, 291
Mich. App. 171, 175-176; 804 NW2d 757 (2010), but “a reviewing court is required to draw all
reasonable inferences and make credibility choices in support of the jury verdict,” People v

                                                -1-
Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000). This Court reviews the evidence in a light
most favorable to the prosecution to determine whether the jury could have found each element
of the charged crimes proven beyond a reasonable doubt. People v Reese, 491 Mich. 127, 139;
815 NW2d 85 (2012).

       Defendant argues only that his identity as the perpetrator of these crimes was not
supported by sufficient evidence. Identity is an essential element in every criminal prosecution,
People v Yost, 278 Mich. App. 341, 354; 749 NW2d 753 (2008), and defendant’s identity as the
perpetrator of the charged crime must be established beyond a reasonable doubt, People v Kern,
6 Mich. App. 406, 409-410; 149 NW2d 216 (1967). The prosecution may establish identity by
circumstantial evidence and any associated reasonable inferences. People v Nelson, 234 Mich
App 454, 459; 594 NW2d 114 (1999); Kern, 6 Mich. App. at 409-410. When a fingerprint is
found at the scene of the crime under such circumstances that it could only have been made at
the time of the commission of the crime, it is sufficient to establish identity. People v
Himmelein, 177 Mich. App. 365, 374-375; 442 NW2d 667 (1989).

        Defendant argues that because his fingerprint was found across the hall from the victims’
apartment, it was not found at the scene of the crime. Defendant misreads this Court’s opinion in
Himmelein, supra, as requiring fingerprint evidence to be found within the four walls of an
apartment before it can establish defendant’s identity as a perpetrator. The Himmelein Court did
not so limit the scope of a crime scene, instead relying on expert testimony and circumstantial
evidence to conclude that a fingerprint found inside the victim’s apartment must have been left
within the crime scene during the commission of the crime. See Himmelein, 177 Mich. App. at
374-375. The piece of duct tape bearing defendant’s fingerprint was used to cover the peephole
opposite the Abbassis’ apartment, and was discovered during the initial evidence collection. It
was consistent in size, texture, and color to the standard silver duct tape located inside the
apartment and used during the robbery. There is sufficient evidence here for a rational trier of
fact to conclude that the duct tape covering the peephole was the same type of tape used during
the robbery. Additionally, a rational trier of fact could conclude that the small piece of duct tape
was placed over the peephole by the perpetrators of the armed robbery to prevent the apartment’s
occupants from witnessing their crimes, thus inferring that the duct tape was located at the crime
scene. Circumstantial evidence and reasonable inferences arising therefrom may constitute
sufficient proof of the elements of a crime. People v Jolly, 442 Mich. 458, 476; 502 NW2d 177
(1993). There was sufficient evidence for a rational trier of fact to determine that the defendant’s
fingerprint was found at the scene of the crime.

        Defendant also argues that the fingerprint was not created under circumstances that it
could only have been made during the commission of the crimes. Defendant testified that the
duct tape with his fingerprint must have been stolen from his garage. Later, he made a point to
describe his attempt to visit Farid, mistakenly arriving at the apartment across the hall and
knocking with his fingertips. This account seemed intended to create reasonable doubt by
suggesting that the fingerprint was made on the door during the previous visit and later
transferred to the duct tape. However, the latent print examiner testified that the fingerprint must
have been made through direct contact between defendant’s left index finger and the adhesive
side of the tape. Common sense indicates that the small piece of tape must have been removed
from the roll before defendant could place his finger onto its adhesive side. A trier of fact could
thus infer that the fingerprint was made during the commission of the crimes.

                                                -2-
       While the fingerprint alone is enough to establish identity, there is additional
circumstantial evidence that would allow a rational trier of fact to find defendant’s identity as the
perpetrator established beyond a reasonable doubt. Immediately after the robbery, Farid
provided a description of one of the perpetrators as dark-skinned, about 5’6” tall, and having a
“heavier” build. According to his own testimony, defendant matched the description at 5’8” tall
and 190 pounds. Farid subsequently identified defendant, a former acquaintance, as a potential
suspect. During the robbery, one of the perpetrators had mentioned a mutual friend of Farid and
defendant’s named “Jeremy.”

        Defendant admitted placing five calls to Farid and his father prior to the robbery, stating
that he spoke with Farid frequently. However, Farid claimed he had not heard from defendant
for several months. Conflicts in the evidence are resolved by the factfinder, and the jury is “free
to believe or disbelieve, in whole or in part, any of the evidence presented.” People v Perry, 460
Mich. 55, 63; 594 NW2d 477 (1999). It is the province of the jury to determine questions of fact
and assess the credibility of witnesses, and jurors are permitted to accept the testimony of some
over others. People v Lemmon, 456 Mich. 625, 637; 576 NW2d 129 (1998). A rational juror
could have concluded, based on the timing of the calls, that the phone calls to the victims were
related to defendant’s interest in the commission of the crime.

        Finally, defendant’s alibi was supported solely by testimony of two interested witnesses,
both of whom lived with defendant at the time of the robbery and offered somewhat conflicting
accounts regarding defendant’s whereabouts at the time of the incident. The jury was free to
disbelieve the testimony of these witnesses regarding defendant’s purported alibi. Viewed in a
light most favorable to the prosecution, the evidence was sufficient for the jury to conclude that
defendant’s identity as a perpetrator of these crimes was proven beyond a reasonable doubt.

        Defendant next argues that his convictions were against the great weight of the evidence.
Defendant did not properly preserve this issue because he failed to bring a timely motion for a
new trial with the lower court. People v Norman, 184 Mich. App. 255, 257; 457 NW2d 136
(1990). This Court reviews unpreserved challenges based on the great weight of the evidence for
plain error affecting the defendant’s substantial rights. People v Lopez, 305 Mich. App. 686, 695;
854 NW2d 205 (2014). An unpreserved claim of error warrants reversal under this standard
when the defendant can show (1) an error, (2) that the error was clear or obvious, (3) that the
error affected his substantial rights by causing him prejudice, and (4) that the error resulted in the
conviction of an innocent defendant or “seriously affected the fairness, integrity or public
reputation of judicial proceedings.” People v Borgne, 483 Mich. 178, 197; 768 NW2d 290
(2009).

        Defendant claims that it would be a miscarriage of justice to allow the verdicts to stand in
the face of defendant’s gainful employment and minimal criminal history. We disagree.

        A verdict is against the great weight of the evidence when the evidence presented
preponderates so heavily against the verdict that it would be a miscarriage of justice to let the
verdict stand. People v McCray, 245 Mich. App. 631, 637; 630 NW2d 633 (2001). Defendant
argues that the weak circumstantial evidence here is not strong enough to outweigh defendant’s
gainful employment and lack of criminal record. But character and criminal history are
considerations for sentencing, and defendant cites no legal authority for the proposition that these

                                                 -3-
matters may outweigh the jury’s conclusion that each element of a crime has been proven
beyond a reasonable doubt, especially where, as here, no evidence of character or criminal
history was presented at trial. Whether the evidence was sufficient to sustain a conviction and
whether the verdict was against the great weight of the evidence are two different questions.
People v Brown, 239 Mich. App. 735, 746 n 6; 610 NW2d 234 (2000). However, this Court has
recognized that when a defendant’s “great weight” argument is premised on the claim that
insufficient evidence existed to support the verdict, the argument may be rejected when sufficient
evidence is found to exist. Id. at 745-746. Thus, to the extent that defendant’s argument here
parallels his argument that there was insufficient evidence to support the verdict, it is rejected for
the same reasons.

       Affirmed.

                                                              /s/ David H. Sawyer
                                                              /s/ Pat M. Donofrio
                                                              /s/ Stephen L. Borrello




                                                 -4-